Citation Nr: 0943445	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-39 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a lung disability 
claimed as chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1962 to April 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2006 
rating decision by the Albuquerque, New Mexico Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2007, a 
hearing was held before a Decision Review Officer (DRO).  A 
transcript of that hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his current lung disability is as a 
result of his time in Vietnam (notably, as he has had service 
in Vietnam he is also presumed to have been exposed to Agent 
Orange).  He states (both in correspondence and in testimony 
at a DRO hearing) that he was exposed to defoliants and also 
inhaled smoke from a fire at a fuel depot which was mortared 
while he was searching for infiltrators and trying to cut off 
fuel supply to tanks which were hit.  His DD-214 shows that 
his military occupational specialty (MOS) was Petroleum 
Specialist.

The Veteran's service treatment records do not show any 
complaints or treatment pertaining to a lung disability.  
Postservice VA treatment records from December 2002 to March 
2007 show ongoing treatment for COPD. 

The Veteran has not been afforded a VA examination to 
determine whether his COPD might be related to his service.  
An examination/opinion is necessary if the evidence of 
record:  (A) Contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  That 
is the situation here.  The Veteran has established that he 
has COPD; his DD-214 reveals he had a MOS consistent with 
exposure to environmental hazards that could be implicated as 
etiological factors for lung disability; and there is lay 
evidence attesting to a continuity of respiratory complaints 
since his alleged smoke inhalation in service.  Notably, the 
U.S. Court of Appeals for Veterans Claims has emphasized that 
the requirement for evidence that a disability may be 
associated with service is a low threshold requirement.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, 
a VA examination for an advisory medical opinion is 
necessary. 

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran 
to be examined by an appropriate physician 
to determine the nature and likely 
etiology of his lung disability/COPD.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and any indicated tests or 
studies should be completed.  Upon review 
of the record and examination of the 
Veteran the examiner should provide an 
opinion as to whether or not such 
disability, at least as likely as not 
(i.e., a 50 percent or better probability) 
is related to the Veteran's service (and 
specifically exposure to petroleum 
products therein).  The examiner must 
explain the rationale for all opinions 
given.

2.  The RO should then readjudicate this 
claim.  If it remains denied, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


